On the 4th day of November, 1977, John R. Elmborg was indefinitely suspended from the practice of law in Kansas. In re Elmborg, 223 Kan. 13, 570 P.2d 1374 (1977).
On the 8th day of November, 1984, Mr. Elmborg filed a petition with this Court for reinstatement to the practice of law in Kansas. The petition was referred to the Kansas Board for Discipline of Attorneys and the Disciplinary Administrator for investigation and recommendations. A panel of the Board held a public hearing and determined that Mr. Elmborg appears to have rehabilitated himself and recommended that he be reinstated to the practice of law in Kansas upon condition that he successfully complete an intensive legal review course.
The court considered the report and recommendations of the Board and, in an order dated March 28, 1986, stated:
“After carefully considering the record herein the Court finds that upon the successful completion of a Kansas bar review course and the passing of the essay or written portion of the Kansas bar examination petitioner may be reinstated to the practice of law.”
Petitioner has completed the required bar review course and the Kansas Board for Admission of Attorneys has certified to this Court that John R. Elmborg took and successfully passed the essay or written portion of the Kansas bar examination given in February, 1987.
The Court finds that petitioner has complied with all conditions for reinstatement and should be reinstated to the practice of law in Kansas.
IT IS THEREFORE ORDERED that John R. Elmborg be and he is hereby reinstated to the practice of law in the State of Kansas and the Clerk of the Appellate Courts is directed to enter his name upon the roster of attorneys engaged in the practice of law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports.